DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Steven Pollicoff on 8/5/2020. 
The application has been amended as follows:
In the claims: 
	1. (currently amended) A displaying system comprising;
            a display unit configured to display an image;
            a projection unit configured to reflect rays of light constituting the image toward a reflective member to project the image onto the reflective member to form a virtual image in a target space; and
            a light-transmissive member having a plate shape, the light-transmissive member being located between the reflective member and the projection unit, the light-transmissive member intersecting with an optical axis of light traveling from the projection unit toward the reflective member without forming right angles, and the light-transmissive , wherein
the light-transmissive member has a fast axis and a slow axis and one of the slow axis or the fast axis is along the optical axis.

18. (currently amended) The displaying system according to claim 1, wherein

19. (currently amended) The displaying system according to claim 1, wherein

Allowable Subject Matter
Claim(s) 1-20 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cloasest art found is Yokoe (WO 2017141491, of record, as evidenced by the attached machine translation).

    PNG
    media_image1.png
    366
    467
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    702
    727
    media_image2.png
    Greyscale

Yokoe teaches (Figs. 1-15) a displaying system comprising;
a display unit (28) configured to display an image;
a projection unit (40) configured to reflect rays of light constituting the image toward a reflective member (3) to project the image onto the reflective member to form a virtual image in a target space (VI); and
a light-transmissive member (50,250,350,450) having a plate shape, the light-transmissive member being located between the reflective member and the projection unit, the light-transmissive member intersecting with an optical axis of light traveling from the projection unit toward the reflective member without forming right angles (as seen in Fig. 2), and the light-transmissive member having (p.7, ¶ 4) in-plane retardation (Nx=1.5853, Ny=1.5851) and thickness direction retardation (Nz=1.5845) larger than the in-plane retardation (d=0.5mm, (Nx-Ny)d<{(Nx+Ny)/2-Nz}d), wherein the light-transmissive member has a fast axis and a slow axis.


The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234